Applicant was arrested, charged with an offense in the State of Missouri, the Governor of Texas honoring the requisition of the Governor of Missouri, and ordering the relator to be turned over to J.H. Myers, agent of the State of Missouri, to be by him transported to Missouri.
Relator sued out a writ of habeas corpus, upon the hearing of which he was remanded to the custody of Mr. Myers, from which judgment he prosecutes this appeal. The only question raised on appeal is, that the testimony is insufficient to identify him as the person named in the requisition. This can not be sustained, and the judgment of the District Court is affirmed.
Affirmed. *Page 550